Citation Nr: 0327051	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
December 1972.  He passed away in October 1997, and the 
appellant is his widow.  This case comes to the Board of 
Veterans' Appeals (Board) from an RO rating decision.  


FINDING OF FACT

1. The veteran died in October 1997.

2.  The appellant's VA Form 21-534, "Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child," was 
received in May 2001.


CONCLUSION OF LAW

The criteria for a claim for accrued benefits have not been 
met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2002).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c) (2002); see also 38 C.F.R. § 
3.152(b).  The initial question in this case, then, is 
whether the appellant filed a claim for accrued benefits 
within one year from the date of the veteran's death.  She 
did not.
 
The veteran died in October 1997.  The appellant filed a VA 
Form 21-534, "Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child," in May 2001 (over three years 
after the veteran's death).  

In a January 2002 letter, the appellant alleged that she had 
no prior knowledge of the one-year filing requirement for 
accrued benefits.  She also asserted that she had been under 
considerable stress during her husband's illness and after 
his death, and that this had hampered her ability to function 
effectively and attend to details.  As a result, she 
suggested that she should not be held responsible if the 
deadline passed before her claim was submitted.  In essence, 
the appellant contends that the legal requirements governing 
the time limit for filing an application for accrued benefits 
should be waived for her.

Although the appellant was apparently unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the decedent's death, the United States 
Court of Appeals for Veterans Claims (CAVC) has held that 
alleged ignorance can not be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the CAVC noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  

Although the Board certainly understands the appellant's 
regret at having missed the statutory deadline for filing the 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim for accrued benefits must therefore be 
denied because it was not timely filed and therefore lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Given that the disposition of this claim is governed by law 
rather than factual development, a remand pursuant to the 
VCAA is not required.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2002) ("The . . . enactment of the VCAA does not 
affect matters on appeal from the Board when the question in 
lmited to statutory interpretation.").



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



